Opinion by
Wilson, J.
In accordance with stipulation of counsel that the items marked “K” consist of kidskin plates the same in all material respeets as those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480) or Prime Fur Corp. v. United States (37 Cust. Ct. 83, C. D. 1802) and the items marked “L” of lambskin plates similar to those the subject of A. S. Gold & Bro., Inc. v. United States (33 Cust. Ct. 120, C. D. 1643) or C. D. 1802, supra, the claim for free entry under paragraph 1681 was sustained.
Mollison, J., dissented for the reasons set forth in his dissenting opinion in C. D. 1802, supra.